J-S52008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SECHRIST CONSTRUCTION, INC.,                  IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    ROBERT J. HARPSTER,

                             Appellant               No. 1393 MDA 2017


               Appeal from the Order Entered September 1, 2017
              In the Court of Common Pleas of Cumberland County
                         Civil Division at No(s): 12-7259


BEFORE: BENDER, P.J.E., MCLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                   FILED NOVEMBER 20, 2018

        Appellant, Robert J. Harpster, appeals pro se from the trial court’s

September 1, 2017 order directing the prothonotary to enter judgment in

favor of Appellee, Sechrist Construction, Inc., in the amount of $129,579.72.1

We affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We note that “[a]n appeal to this Court can only lie from judgments entered
subsequent to the trial court’s disposition of post-verdict motions….” Stahl
Oil Co., Inc. v. Helsel, 860 A.2d 508, 511-12 (Pa. Super. 2004) (citation
omitted). Although the trial court in the case sub judice directed the
prothonotary to enter judgment on the jury’s verdict upon disposing of the
parties’ post-trial motions, the docket reflects that the prothonotary did not
do so. See Pa.R.A.P. 301(c) (“[A] direction by the lower court that a specified
judgment, sentence or other order shall be entered, unaccompanied by actual
entry of the specified order in the docket, does not constitute an appealable
order. Any such order shall be docketed before an appeal is taken.”); see
J-S52008-18



       The trial court provided a thorough summary of the procedural history

and factual background of this case as follows:
       In this civil case involving a breach of contract in the construction
       of a residence, [Sechrist Construction], a Pennsylvania
       corporation engaged in the business of contracting, sued [Mr.
       Harpster] for [Mr. Harpster’s] failure to timely pay [Sechrist
       Construction] amounts specified in the construction contract and
       for [Mr. Harpster’s] alleged interference with [Sechrist
       Construction’s] timely completion of its duties under the contract.
       [Mr. Harpster] counter-sued [Sechrist Construction] for
       unsatisfactory workmanship in the construction of his residence,
       which formed the basis of [Mr. Harpster’s] breach of contract
       counter-claim against [Sechrist Construction]. A jury trial was
       held on March 27-30, 2017, after which the jury found in favor of
       [Sechrist Construction] on [its] claim and [Mr. Harpster’s]
       counter-claim and awarded [Sechrist Construction] $102,568.96
       in damages. Accordingly, this [c]ourt entered an [o]rder in favor
       of [Sechrist Construction] on March 30, 2017. Following a post-
       judgment motion by [Sechrist Construction] to mold the jury
       verdict to include statutory interest, this [c]ourt entered an
       [o]rder molding the verdict to include pre[-]judgment interest at
       the statutory rate of 6% per annum for a total of $129,579.72 on
       August 21, 2017. On August 29, 2017, this [c]ourt denied [Mr.
       Harpster’s] [m]otion for [p]ost-[t]rial [r]elief. [Mr. Harpster] filed
       a [n]otice of [a]ppeal on September 5, 2017. Pursuant to
       Pa.R.A.P. 1925(b), [Mr. Harpster] filed [a] statement of errors
       complained of on appeal….8
____________________________________________


also Comment to Pa.R.A.P. 301 (“[A]n appeal is premature where the [c]ourt
directs that a judgment [of] sentence or order be entered in the docket and
the prothonotary fails to do so.”) (citing Friedman v. Kasser, 438 A.2d 1001
(Pa. Super. 1981)).       Nevertheless, in similar circumstances where a
prothonotary has failed to enter judgment on the docket in spite of a trial
court’s order to do so, this Court — in the interest of judicial economy — has
elected to “regard as done that which ought to have been done” and
considered the appeal to be properly before it. Stahl, 860 A.2d at 512
(citations and internal quotation marks omitted). We further discern that, as
in Stahl, the docket in the case at bar indicates that both parties received
notice of the trial court’s order for the prothonotary to enter judgment in
Sechrist Construction’s favor. See id. Thus, we will likewise treat this appeal
as being properly before us.

                                           -2-
J-S52008-18


        8 [Mr. Harpster] filed a [s]upplemental [Rule] 1925(b)
        statement on October 24, 2017. This [c]ourt, pursuant to
        an [o]rder dated December 1, 2017, denied consideration
        of [Mr. Harpster’s] supplemental [Rule] 1925(b) statement.
        [The trial court] subsequently denied [Mr. Harpster’s]
        request for reconsideration of [the] December 1, 2017
        [o]rder on January 12, 2018. Therefore, the arguments
        raised in [Mr. Harpster’s] supplemental [Rule] 1925(b)
        statement will not be addressed….
                                     …

     [Sechrist Construction’s] evidence in support of its claim for
     breach of contract against [Mr. Harpster] was as follows:

     [Sechrist Construction] and [Mr. Harpster] entered into a contract
     for the construction of [Mr. Harpster’s] home on February 3, 2012.
     The contract included specifications for the home to guide how the
     project was to be completed, and a “draw schedule” to specify
     when and how much [Sechrist Construction] would be paid for its
     performance. It also contained language which provided that in
     the event of a breach, the non-breaching party could collect 10%
     of the remaining balance of the contract from the breaching party
     as liquidated damages. [Mr. Harpster] paid the first three draws
     to [Sechrist Construction], but withheld payment of the fourth and
     final draws.

     Eric Sechrist, the owner of [Sechrist Construction], testified that
     [Mr. Harpster] did not follow his advice.16 [Mr. Harpster] insisted
     on interviewing all of [Sechrist Construction’s] subcontractors
     before they could start work. [Mr. Harpster] made several
     changes once the work started. [Mr. Harpster] did work himself
     and hired his own subcontractors instead of using [Sechrist
     Construction’s] subcontractors on several occasions, which
     delayed construction. [Mr. Harpster] was present at the work site
     most days, told [Sechrist Construction] and [Sechrist
     Construction’s] subcontractors how to do their jobs, and made
     them redo work they had already finished.21 [Mr. Harpster] often
     insisted on more or different work and changes that caused
     unnecessary delay.22 [Eric Sechrist] always accommodated [Mr.
     Harpster’s] requests, often paying for changes himself. [Mr.
     Harpster’s] interference kept [Sechrist Construction] from
     completing the project by the deadline.
        16[Eric Sechrist] advised [Mr. Harpster] before the project
        began that he should change the grade of the home by filling

                                    -3-
J-S52008-18


        the excavation hole and impacting the fill to improve future
        drainage of the home; [Mr. Harpster] declined to make
        these changes.      On cross-examination, [Mr. Harpster]
        denied ever having this conversation with [Eric Sechrist].
        [Eric Sechrist] also advised [Mr. Harpster] to use soil to
        backfill around the garage and front of the house to improve
        drainage, but [Mr. Harpster] wanted to use stone and
        executed a change order to that effect.
        21[Mr. Harpster] made [Sechrist Construction] dig up rocks
        and clean them. [Mr. Harpster] made the roofer redistribute
        unplaced shingles to different areas of the roof.
        22 [Mr. Harpster] changed the type of mortar to be used in
        the basement after the mortar had been delivered to the job
        site. [Mr. Harpster] would only allow specific pieces of
        lumber to be used. [Sechrist Construction] shut down the
        project for 1-2 days while awaiting delivery of new trusses
        because [Mr. Harpster] would not accept the ones that were
        delivered. [Mr. Harpster] wanted different kitchen cabinets
        than the ones [Sechrist Construction] would provide, at a
        cost of about twice the allowance under the construction
        loan.      [Sechrist Construction], the waterproofing
        subcontractor, and the excavator returned to the jobsite
        several times to do additional work when [Mr. Harpster]
        wanted to raise the grade of the house.

     [Eric Sechrist] received an email from [Mr. Harpster] terminating
     him from the job on November 9, 2012. The email stated that
     [Sechrist Construction] was forbidden from doing any more work
     on the property until further notice. [Eric Sechrist] was instructed
     to remove everything, including his tools, from the property. As
     a result, [Sechrist Construction] was prevented from further
     performance under the contract. Even though [Mr. Harpster]
     never released the final two draws, [Eric Sechrist] paid all of his
     subcontractors in full for their work.

     The manager from [Mr. Harpster’s] lending bank testified that
     before the bank would approve any draws on a construction loan,
     certain specific portions of the work had to be done on the project
     and the bank’s appraiser would have to do an inspection and
     authorize release of the funds. The bank’s appraiser testified that
     the draw schedule attached to the parties’ agreement was a
     boilerplate schedule prepared by the bank, and that the work
     necessary to release each draw could vary from builder to builder


                                    -4-
J-S52008-18


     depending on how they organized the build timeline. The actual
     release of funds under each draw was based upon the appraiser’s
     judgment of whether an adequate amount of progress had been
     made since the last draw, and not on exactly what was written on
     the draw schedule. It is common practice to approve a draw even
     if every single item has not been completed at that point. The
     appraiser personally inspected the property prior to the release of
     each draw, and on October 21, 2012, found that the progress on
     the construction was adequate to release the fourth draw to
     [Sechrist Construction].    The Fairview [T]ownship35 building
     inspector also testified that he inspected the house at various
     times during construction and everything was up to code. [Mr.
     Harpster] contacted the lender in order to stop payment to
     [Sechrist Construction] on the fourth draw. The fourth and fifth
     draws were paid directly to [Mr. Harpster].
        35The subject property at issue here is located in Fairview
        Township.

     Darrick Trout, [Sechrist Construction’s] waterproofing technician,
     testified that he took extra care and time to apply the
     waterproofing membrane to the walls and [gauged] his work as
     he went to ensure that every area of the membrane was done
     correctly and was the proper thickness.             He applied the
     waterproofing according to the manufacturer’s warranty, and a
     water test showed that there was no water infiltration into the
     basement through the membrane. Upon questioning regarding
     sagging in the membrane, Mr. Trout testified that sagging in the
     material once sprayed is typical where there is extra thickness,
     and is not a concern as to the quality of the waterproofing material
     or its application.42      Gary Albright, another of [Sechrist
     Construction’s] subcontractors who assisted with waterproofing
     the foundation and basement, witnessed a water test that was
     performed by Tremco.43         No water was infiltrating into the
     basement during that test, except where the technician
     specifically placed a hose against a non-waterproofed block to
     show [Mr. Harpster] how the waterproofing worked.              [Eric
     Sechrist] personally observed another waterproofing test on the
     basement, and no water infiltration was observed at that time.
     Any water infiltration or drainage problems on the property that
     might have occurred after [Sechrist Construction] stopped work
     was the fault of [Mr. Harpster].46         [Sechrist Construction’s]
     engineering expert also investigated whether there was water
     infiltration in [Mr. Harpster’s] basement in February of 2013 and
     again in March 2017. He used two types of moisture readers to

                                    -5-
J-S52008-18


     measure the moisture whenever he saw efflorescence. The
     moisture levels on the walls’ surface were within or below the
     normal range. There was no water infiltration. Any moisture [Mr.
     Harpster] experienced could be remedied by applying a coat of
     special paint to the walls before finishing the basement.
        42Bubbling of the material is also not a concern as long as
        the minimum thickness of the material has been met in
        those areas.
        43Tremco is the manufacturer of the waterproofing
        membrane that was used on [Mr. Harpster’s] home.
        46 After [Sechrist Construction] ceased working on the
        property, [Mr. Harpster] hired his own subcontractors to fill
        the garage and driveway area with materials other than
        those initially recommended by [Sechrist Construction].
        The manner in which those contractors completed the final
        grading of the home only served to exacerbate any drainage
        issues.

     The Ivany block52 manufacturer testified that [Mr. Harpster] was
     provided with the specifications for the generic Ivany block at the
     beginning of the project and did not object to its use. He also
     stated that the primary difference between generic and
     trademarked Ivany block is compression strength.54 Tests done
     on the two blocks also reveal that the generic block that was
     actually used was superior in quality to the trademarked block
     with respect to water absorption.55
        52Ivany block is the type of block that was used in the
        subject property’s basement.
        54The trademarked Ivany block had a compression strength
        of 3,000 [pounds per square inch (PSI)] and the generic
        block used for the project has 2,200 PSI. The witness stated
        that PSI was not relevant to the performance of the block
        except in high-rise construction.
        55The generic block has a capacity to absorb 11.6 pounds
        of water per cubic foot and the trademarked block has an
        11.9 [pound] capacity. Although negligibly different in this
        case, a lower absorption rate is generally better to prevent
        moisture intrusion.




                                    -6-
J-S52008-18


     [Mr. Harpster’s] landscaper is a former personal friend of [Mr.
     Harpster]. He did excavation work on the property before
     [Sechrist Construction] was hired and built drain spouts, finished
     the retainer wall, and put in the lawn after [Sechrist Construction]
     was no longer on the job. [Mr. Harpster] did not pay him for all
     of the work that he did. Robert Ott was a painter that was
     originally a subcontractor for [Sechrist Construction], but became
     [Mr. Harpster’s] subcontractor as a favor to [Mr. Harpster]
     because he knew him personally and to save [Mr. Harpster]
     money. He was fired by [Mr. Harpster] after finishing almost all
     of his painting work,61 and was not paid the final one-third of what
     he was owed by [Mr. Harpster].
        61[Mr. Harpster] complained about the paint job and fired
        the witness before giving him the chance to correct the
        perceived problem.

     [Mr. Harpster’s] evidence in support of his counter-claim for
     breach of contract against [Sechrist Construction] was as follows:

     [Mr. Harpster] testified that [Sechrist Construction] breached the
     contract by not providing the trademark Ivany block specified in
     the contract,63 not completing the construction of the home, and
     performing a myriad of things inadequately under the contract.
     There were problems in the construction that [Mr. Harpster]
     uncovered on his own and brought to others’ attention to be
     corrected.65 There were other problems that [Mr. Harpster] had
     to correct by himself.66 [Mr. Harpster] has to constantly run a
     dehumidifier in the basement and cannot use the basement.67
     Time and completion of construction has not remediated the water
     infiltration issue in the basement. Water containment on the
     outside of the property also continues to be an issue.
        63 [Mr. Harpster] chose the trademarked Ivany block
        because of a brochure that [Sechrist Construction] had
        provided to him, and getting that exact block was an
        important part of the contract.
        65The water line had to be moved. The sewer lines in the
        basement were hazardously placed. Two roof trusses were
        cracked. Rough plumbing had to be moved.
        66 [Mr. Harpster] squeegeed water that was pooling on the
        sub-floors. He purchased tarps to prevent the sub-floors
        from becoming dirty. [Mr. Harpster] hired a subcontractor


                                    -7-
J-S52008-18


         to backfill so he could have a driveway and porch due to
         originally incorrect grading.
         67 [Mr.
              Harpster] also stated he observed mold growth in the
         basement.

      At the time the “termination” email was sent to [Sechrist
      Construction], [Mr. Harpster] was still interested in maintaining a
      contractual relationship with [Sechrist Construction].         [Mr.
      Harpster] did not release the fourth and final draws to [Sechrist
      Construction] because portions of the work that were to be
      completed before the fourth could be paid were not done,72 and
      [Mr. Harpster] did not want to give [Sechrist Construction] any
      more money until the water infiltration issue in the basement was
      resolved.
         72 The  final electrical work, installation of kitchen appliances,
         and retaining walls were not completed. According to the
         draw schedule, these items were to be finished before the
         fourth draw was authorized. [Mr. Harpster] understood that
         the manufacturer had to be paid before the kitchen cabinets
         and tops would be installed.             [Sechrist Construction]
         testified that it is typical to pay for installation of the kitchen
         after it is completed, to make sure the materials are
         satisfactory.

      [Mr. Harpster’s] expert engineer testified that in November of
      2014 and again in March 2015[,] he personally investigated
      whether there was water infiltration in [Mr. Harpster’s] basement.
      He determined that there was and continues to be moisture in the
      basement caused by the voids in the waterproofing membrane,
      and not as the result of condensation. He also stated that the final
      grading of a house is an integral factor ensuring that water will
      drain away from the home effectively and maintaining the
      effectiveness of a waterproofing membrane.76
         76The final grading of the house was performed by [Mr.
         Harpster].

Trial Court Opinion (TCO), 1/19/2018, at 1-2, 5-11 (most footnotes and

citations to the record omitted).

      Mr. Harpster presently raises the following issues for our review, which

we have reordered for ease of disposition:

                                       -8-
J-S52008-18


         1. Did the trial court commit reversible error and abuse its
            discretion and misapply the law by improperly charging the
            jury relative to the facts of the case by not setting forth
            breach of contract conditions which contributed to a verdict
            not supported by the weight of the evidence including:

            a. Anticipatory Breach/Repudiation of Contract?

            b. Material and Immaterial Breaches of Contract?

            c. Clear and Convincing Evidence?

            d. Burden of Proof – Oral Modifications of a Written
               Contract with No Oral Modification Clause?

            e. Damages or Nondisclosure?

         2. Did the trial court commit reversible error and abuse its
            discretion and misapply the law by not disclosing in its
            entirety an ex parte [i]n [c]amera discussion with a juror
            who[] expresse[d] confusion about ongoing testimony,
            raise[d] other issues and question[ed] the fairness of the
            court system?

         3. Did the trial court commit reversible error and abuse its
            discretion and misapply the law by permitting [Sechrist
            Construction’s] attorney to mislead the jury and the trial
            court with untrue and misleading statements which
            contributed to a verdict not supported by the weight of the
            evidence?

         4. Did the trial court commit reversible error and abuse its
            discretion and misapply the law through molding the jury
            verdict and awarding [Sechrist Construction] pre-judgment
            interest not supported by an amount determinable nor to be
            determined from the terms and conditions of the contract?

Mr. Harpster’s Brief at 9-10.

      In Mr. Harpster’s first issue, he claims that the trial court “improperly

charg[ed] the jury relative to the facts of the case by not setting forth breach

of contract conditions which contributed to a verdict not supported by the

weight of the evidence.”    See id. at 55 (emphasis omitted).       In its Rule



                                     -9-
J-S52008-18



1925(a) opinion, the trial court determined that no relief was due, as

“[n]either party raised an objection to any of the jury instructions in their final

form, either before or after the jury was charged.”         TCO at 13 (footnote

omitted). We agree.

      Our Supreme Court has recently explained:
      In order to preserve a jury-charge challenge for appellate review,
      a party must either: (1) lodge a contemporaneous objection on
      the record, or (2) make requested points for charge part of the
      record pursuant to Pa.R.C.P. 226(a), obtain an explicit trial court
      ruling upon the challenged instruction, and raise the issue in a
      post-trial motion.

Jones v. Ott, 191 A.3d 782, 789 (Pa. 2018) (plurality) (internal citations

omitted).

      Further, even if a jury-charge challenge is properly preserved in one of

the above-stated ways, “[w]hen a trial judge directly asks for any objections,

counsel must directly state them, explicitly or by reference to prior recorded

objections, on pain of waiver.” Id. at 792. Our Supreme Court expounded,

“when the trial court specifically asks whether a party objects to a given

charge, it is reasonable to expect that counsel will in fact object or remind the

court of a previously offered instruction rather than abandon the point.” Id.

It added that, “an issue preserved at one stage (as in a submitted and ruled-

upon point for charge) can be waived at another stage (such as by denying

that there are any objections or by failing to include the issue in subsequent

briefing).” Id. (citations omitted).




                                       - 10 -
J-S52008-18



        Here, in his brief, Mr. Harpster does not point us to where he preserved

this claim at trial. Moreover, after the trial court gave its jury instructions,

the following exchange occurred:
        [The trial court]: Counsel, do you have any corrections or
        additions to my jury instructions?

        [Mr. Harpster’s counsel]: No, Your Honor.

        [Sechrist Construction’s counsel]: No, Your Honor.

N.T. Trial, 3/30/2017, at 53.2 Mr. Harpster did not directly state or refer to

any prior objections when asked by the trial court if he had any corrections or

additions to the jury instructions. Accordingly, we conclude that Mr. Harpster

waived any issues challenging the trial court’s jury instructions.3

        In his second issue, Mr. Harpster argues that the trial court erred “by

not disclosing in its entirety an ex parte [i]n [c]amera discussion with a juror

who[] expresse[d] confusion about ongoing testimony, raise[d] other

issues[,] and question[ed] the fairness of the court system[.]” Mr. Harpster’s

Brief at 80 (emphasis omitted).           Mr. Harpster states that the trial court

“misrepresented the contents of the discussion to Mr. Harpster’s counsel[,]”

and that “[t]he trial transcript with [the juror] was not provided by the [t]rial

[c]ourt until May 2, 2017[,] which did not afford Mr. Harpster’s counsel the

____________________________________________


2   We note that Mr. Harpster was represented by counsel at trial.

3 We also reject Mr. Harpster’s arguments that we should not strictly enforce
the waiver doctrine due to, inter alia, judicial misconduct, unorthodox
procedure utilized by the trial court, and/or detrimental effects on the jury.
See Mr. Harpster’s Brief at 7-8. Mr. Harpster has not demonstrated that any
of those circumstances occurred.

                                          - 11 -
J-S52008-18



opportunity to question the juror, request his removal, and prevent prejudicial

impacts on the other jurors.” Id. at 80, 81 (internal citations omitted).

        With respect to this issue, the trial court explained that “[d]uring the

trial, one of the jurors indicated through the [c]ourt’s bailiff to the [c]ourt that

he was having some trouble understanding what was going on and expressed

that he wanted to be able to ask questions.” TCO at 25 (footnote omitted).4

The trial court described that, “[a]fter this [c]ourt consulted with the parties’

attorneys, [Sechrist Construction’s] attorney requested that the [c]ourt do an

in camera interview of the juror to ensure that he was able to understand

English and perform his duties adequately.”              Id. (footnote omitted)

Thereafter, “[b]oth parties agreed that the [c]ourt would interview the juror

on the record to establish the nature of his questions and to determine

whether he was fit to serve.” Id. (footnote omitted). Before questioning the

juror, the trial court stated to counsel:
        [The trial court]: Okay. I am going to grant the request for me to
        put something on the record with this juror. That being said, I am
        going to lead him to a certain extent that it doesn’t open the door
        for him to be asking other questions that aren’t pertinent. I just
        want to be make sure [sic] that he is able to serve and that he
        understands what is happening in court even if he doesn’t always
        understand confusing terms by attorneys, which some people
        have trouble talking about. So I will just ask him that my tipstaff
        made me aware that he had some questions about what was going
        on in court. I will reiterate that no juror can ask questions during
        the trial, and then I will ask him if he is able to hear okay and
        understand, basically, if he is able to hear what is going on and
        understand basically the English language. I am trying to think of
        another way to say it, but understand what the attorneys are
____________________________________________


4   This juror made this indication on the second day of the four-day trial.

                                          - 12 -
J-S52008-18


        saying even if he has questions about the substance of it all.
        That’s how I’m going to pose it to him, okay?

        So I will do that. Let’s take our recess now and then I will try to
        get with that juror before we proceed.

        [Sechrist Construction’s counsel]: Thank you, Your Honor.

        [Mr. Harpster’s counsel]: Thank you, Your Honor.

N.T. Trial, 3/28/2017, at 135.

        During the trial court’s questioning of the juror, the juror indicated that

he “understand[s] ninety-nine percent [of] whatever is going on.” Id. at 136.

He elaborated that he “understand[s] completely what is going on.              But

sometimes I would like to ask questions like to all of this – the Defendant, the

Plaintiff, their lawyers, they have been in this case for years, since 2012, but

right now we are like, what, second day?           You see, and right now we are

deeply involved in this way.” Id. at 136-37. He expressed that “something

is wrong with the system” because jurors freed O.J. Simpson, and Steve Avery

“was sentenced in 1985 for 32 years, and only in 18 years he was freed with

a DNA test because of jurors again.” Id. at 138-39.5

        Nevertheless, the juror agreed he could be objective:
        [The trial court]: I hear you objecting to the way that the justice
        system is set up, and I understand your objections. I just want
        to make sure that you understand though that it is my job to tell
        you what the law is, and so you would have to follow what the law
        is. Do you think that you would be able to follow what the law is?

        [The juror]: (unintelligible)

        [The trial court]: You will?


____________________________________________


5   Steve Avery was the subject of the Netflix documentary “Making a Murderer.”

                                          - 13 -
J-S52008-18


      [The juror]: One hundred percent.

      [The trial court]: Okay.

      [The juror]: For sure. I am obedient, so whatever the law I will
      [sic].

      [The trial court]: And you are willing to do that even though you
      can’t ask questions of the attorneys and their witnesses?

      [The juror]: For sure, yeah. I am completely fine with it.

      [The trial court]: Okay, great.

      [The juror]: I am completely fine.

      [The trial court]: Thank you. Do you have anything else that you
      need to tell me about in terms of anything, any reason that you
      feel that you can’t serve or otherwise?

      [The juror]: No. I can serve. I didn’t say that I can’t serve.

      [The trial court]: I just want to make sure.

      [The juror]: Completely. And I will be as objective as one hundred
      percent.

Id. at 140-41.

      When the trial court reconvened with the parties’ attorneys after recess,

it explained:
      [The trial court]: I was able to speak with that juror on the record
      and he indicated that he has a degree from [Harrisburg Area
      Community College]. I think he also indicated that he has an
      engineering degree. Did I get that right, Vicky?

      [Court Reporter]: Yes, Your Honor.

      [The trial court]: So he had an engineering degree [sic]. He is
      able to understand English just fine. He is completely fine. His
      issue was that he said that he didn’t like that basically everybody
      surrounding the case has more knowledge, that jurors are not
      allowed to ask questions, whereas everybody else can. And I
      explained to him that that was the law in Pennsylvania, and I
      asked him, if he would make sure, that he would be able to follow
      the law, and if he was having issues with hearing anything,


                                     - 14 -
J-S52008-18


       anything of that sort. So he told me he was able to follow the law,
       and he would be absolutely obedient to the law as I give it to him.

       So, that’s the end of that.

       Ready?

       [Mr. Harpster’s counsel]: Yes, Your Honor.

       [Sechrist Construction’s counsel]: Yes, Your Honor.

Id. at 142-43.

       We do not agree that the trial court “misrepresented” the contents of its

discussion with the juror. See Mr. Harpster’s Brief at 80. The gist of the

conversation was that the juror wanted to ask questions and expressed that

our justice system had flaws, but indicated he adequately understood what

was going on at trial and stated that he would be objective. The trial court

conveyed just that to counsel. Further, as the trial court discerned, “neither

party asked to see the transcript of the conversation nor objected to the

service of the juror.” TCO at 26 (footnote omitted). Thus, we likewise deem

this issue waived. See Jones, 191 A.3d at 787 (“In order to preserve an

issue for appellate review, a litigant must place a timely, specific objection on

the record. Issues that are not preserved by specific objection in the lower

court are waived.”) (citations omitted).6
____________________________________________


6Mr. Harpster also suggests that the trial court committed reversible error by
not permitting jurors to ask questions during trial. See Mr. Harpster’s Brief
at 81-82. He argues that, “[a]s a result of [the t]rial [c]ourt’s misapplying
Pennsylvania [l]aw, it eliminated the opportunity for [the juror[’s] wanting to
ask questions] and potentially other jurors to ask questions for evaluating and
weighing the evidence.” Id. at 82-83. Again, Mr. Harpster has waived this
argument. As Sechrist Construction points out, “the [j]udge twice repeated



                                          - 15 -
J-S52008-18



       In his third issue, Mr. Harpster argues that the trial court erred “by

permitting [Sechrist Construction’s] attorney to mislead the jury and the

[t]rial court with untrue and misleading statements which contributed to a

verdict not supported by the weight of the evidence[.]” Mr. Harpster’s Brief

at 86 (emphasis omitted).            Focusing on Sechrist Construction’s closing

argument, Mr. Harpster contends that “Sechrist [Construction’s] counsel

pursued a pattern of misconduct from opening statement through final

argument with cavalier and baseless statements about Mr. Harpster’s

character, testimony, and counterclaim and ‘kicking individuals off the job’….”

Id. at 88. Once again, we deem this claim waived.

       Mr. Harpster says that he preserved this issue “in [his] post-trial

motions, post-trial supporting brief Appendix A (19 pages), [Rule] 1925(b)

[statement,] and … the [t]rial [c]ourt’s review of the record for misconduct.”

Id. at 86-87. However, Mr. Harpster does not claim that he made any timely

objections at trial when Sechrist Construction made any of the at-issue

statements during closing argument. See Jones, 191 A.3d at 787 (citations

omitted). Thus, this claim is also waived.

       In his last issue, Mr. Harpster avers that the trial court erred “by molding

the jury verdict award to include pre-judgment interest on an amount not

determinable or to be determined by the contract for incomplete work and
____________________________________________


this legal position [that jurors were not permitted to ask questions during
trial], both before and after she had the conversation with [the juror], and
[Mr.] Harpster’s counsel did not object to or challenge the trial court’s stated
position.” Sechrist Construction’s Brief at 23-24 (citations omitted).

                                          - 16 -
J-S52008-18



outstanding allowances owed by Sechrist [Construction].” Mr. Harpster’s Brief

at 73-74 (citation omitted). We disagree.

     “Our review of an award of pre-judgment interest is for abuse of

discretion.” Cresci Const. Services, Inc. v. Martin, 64 A.3d 254, 258 (Pa.

Super. 2013) (citation omitted). However, “a court has discretion to award

or not award pre[-]judgment interest on some claims, but must or must not

award pre[-]judgment interest on others.” Id. (citations, internal quotations

marks, and original brackets omitted).

     In more detail, our Supreme Court has explained,
     even where a party’s right to the payment of interest is not
     specifically addressed by the terms of a contract, a nonbreaching
     party to a contract may recover, as damages, interest on the
     amount due under the contract; again, this Court refers to such
     interest as pre[-]judgment interest. The purpose of awarding
     interest as damages:
        is to compensate an aggrieved party for detention of money
        rightfully due him or her, and to afford him or her full
        indemnification or compensation for the wrongful
        interference with his or her property rights. The allowance
        of interest as an element of damages is not punitive, but is
        based on the general assumption that retention of the
        money benefits the debtor and injures the creditor.

     Many jurisdictions have enacted statutory provisions for interest
     as damages. In 1988, in Fernandez [v. Levin, 548 A.2d 1191
     (Pa. 1988),] this Court adopted Section 354 of the Restatement
     (Second) of Contracts as the law of this Commonwealth with
     respect to the recovery of interest as damages in breach of
     contract actions. Section 354, titled “Interest As Damages,”
     provides:

        (1) If the breach consists of a failure to pay a definite sum
        in money or to render a performance with fixed or
        ascertainable monetary value, interest is recoverable from



                                   - 17 -
J-S52008-18


         the time for performance on the amount due less all
         deductions to which the party in breach is entitled.

         (2) In any other case, such interest may be allowed as
         justice requires on the amount that would have been just
         compensation had it been paid when performance was due.

      Restatement (Second) of Contracts § 354. In adopting Section
      354, we stated:

         For over a century it has been the law of this Commonwealth
         that the right to interest upon money owing upon contract
         is a legal right. That right to interest begins at the time
         payment is withheld after it has been the duty of the debtor
         to make such payment.

      With regard to pre[-]judgment interest, we have explained,
      interest has been defined to be a compensation allowed to the
      creditor for delay of payment by the debtor, and is said to be
      impliedly due whenever a liquidated sum of money is unjustly
      withheld. However, as prerequisites to running of pre[-]judgment
      interest, the debt must have been liquidated with some degree of
      certainty and the duty to pay it must have become fixed. Thus,
      even where the terms of a contract do not expressly provide for
      the payment of interest, a nonbreaching party has a legal right to
      recover interest, as damages, on a definite sum owed under the
      contract.

      Furthermore, as is the case with an award of contractual interest,
      an award of pre[-]judgment interest under Section 354(1) is not
      subject to a court’s discretion.

TruServ Corp. v. Morgan’s Tool & Supply Co., Inc., 39 A.3d 253, 263-64

(Pa. 2012) (internal footnotes, quotation marks, original brackets, and some

citations omitted).

      Here, the trial court awarded pre-judgment interest, explaining that “the

parties had a contract which provided that certain amounts were to be paid

by [Mr. Harpster] in exchange for performance by [Sechrist Construction] over

several different time periods for the construction of [Mr. Harpster’s] home.”



                                    - 18 -
J-S52008-18



TCO at 14 (footnote omitted).      It added that “[t]he contract also included

reciprocal provisions that in the event of a breach, liquidated damages in the

amount of ten percent (10%) of the remaining balance of the contract would

be paid by the breaching party to the non-breaching party.” Id. (footnote

omitted). It concluded that “[t]hese amounts were certain and determined

by the parties at the time of contracting, and were clearly expressed by the

terms of the contract.      Furthermore, at trial, the parties stipulated that

$102,568.96 was the correct amount of damages for purposes of [Sechrist

Construction’s] claim, not including statutory interest.”      Id. (footnotes

omitted).

      We agree that Sechrist Construction should receive pre-judgment

interest.    Sechrist Construction claims that Mr. Harpster owes it a total of

$102,568.96, as set forth below:

      a. Fourth draw due                              $ 78,854.00

      b. Final draw due                               $ 39,427.00

      c. Balance due on unpaid change orders          $ 5,893.39

            Subtotal                                  $124,174.39

            Less credit for work not completed
            and unused allowance credits              $ 30,929.88

            Balance due:                              $ 93,244.51
            10% Liquidated Damages                    $ 9,324,45

            TOTAL DUE                                 $102,568.96

Sechrist Construction’s Brief at 8.




                                      - 19 -
J-S52008-18



      Mr. Harpster specifically claims that the amounts for “incomplete work

and outstanding allowances owed by Sechrist [Construction]” are not

determinable from the contract, thereby precluding an award of pre-judgment

interest. Mr. Harspter’s Brief at 73-74. He states that “[t]he value of Sechrist[

Construction’s] incomplete work could not be determined by the contract and

specifications[,]” id. at 74 (unnecessary capitalization and citations omitted),

and “Sechrist [Construction] failed to provide invoices, estimates, or

established market prices to substantiate outstanding construction funds

‘allegedly’ owed for all completed and incomplete work.” Id. at 75.

      We deem instructive Burkholder v. Cherry, 607 A.2d 745 (Pa. Super.

1992). In Burkholder, a contractor sued homeowners to recover money due

under a residential construction contract. Id. at 746. The contract price set

forth in the contractor’s complaint was $64,185.00, and the contractor also

claimed $3,589.19 for “extras” purportedly ordered by the homeowners. Id.

The contractor conceded that the homeowners already paid $35,301.75 of the

total amount due, leaving a purported balance of $32,472.44.           Id.   The

contractor subsequently amended the complaint to add an alternate count in

quantum meruit, in which he claimed that the homeowners received benefits

in the amount of $19,618.95. Id. The homeowners later filed a counterclaim

for damages, averring that the contractor’s work was incomplete and

defective. Id. Following trial, the jury returned a verdict in the amount of

$18,000.00 in favor of the contractor. Id. The trial court thereafter molded

the verdict to include $5,154.14 in pre-judgment interest. Id.

                                     - 20 -
J-S52008-18



      The homeowners filed an appeal challenging, inter alia, the trial court’s

award of pre-judgment interest. Id. On appeal, the homeowners argued that

“it is impossible to determine whether the recovery allowed by the jury was

for quantum meruit or based on the price established by the contract[,]” and

that “the jury may have allowed some or all of [the homeowners’]

counterclaim and, if so, the amount of the claim was unascertainable.” Id. at

747. In response, we determined, “[w]hether the damages were based on

the terms of the contract or on quantum meruit, it is clear that the owners

have had the use of the contractor’s money since the date on which it was

due. The amount owed, moreover, was sufficiently ascertainable so that a

tender could have been made.” Id. at 748. Thus, we held that “where, as

here, the claim is for work done and services rendered, the claimant is entitled

to recover pre-judgment interest.” Id. Moreover, we noted that “the amount

of the claim is not rendered unascertainable, for purposes of determining

whether pre-judgment interest is recoverable, merely because the breaching

party has asserted a counterclaim. Otherwise, a breaching party could always

defeat a claim for pre-judgment interest by filing a counterclaim.” Id.

      In the case sub judice, Sechrist Construction’s claim is likewise for work

done and services rendered. It is also clear that Mr. Harpster has had the

benefit of Sechrist Construction’s money since it came due in 2012. We also

conclude that the amount due was no less ascertainable than the amount in

Burkholder.    To the extent Mr. Harpster challenges the evidence (or lack

thereof) that Sechrist Construction proffered to support the value of its claim,

                                     - 21 -
J-S52008-18



we remind Mr. Harpster that the parties stipulated to the amount of damages

Sechrist Construction was seeking at trial, and the jury awarded that exact

amount. See TCO at 14. Accordingly, the trial court did not err in awarding

pre-judgment interest to Sechrist Construction.

      Finally, Mr. Harpster filed an application for relief pursuant to Pa.R.A.P.

2155(b), requesting that we order Sechrist Construction to reimburse him

$1,014.00, because Sechrist Construction requested that Mr. Harpster include

its exhibits in the reproduced record, and he purports that 348 pages of those

exhibits were superfluous for purposes of this appeal. We decline to grant Mr.

Harpster’s request for reimbursement.

      Rule 2155 sets forth:
      (a) General rule. Unless the parties otherwise agree the cost of
      reproducing the record shall initially be paid by the appellant, but
      if the appellant considers that parts of the record designated by
      the appellee for inclusion are unnecessary for a determination of
      the issues presented the appellant may so advise the appellee and
      the appellee shall advance the cost of including such parts. If the
      appellee fails to advance such costs within ten days after written
      demand therefor, the appellant may proceed without reproduction
      of the parts of the record designated by appellee which the
      appellant considered to be unnecessary.

      (b) Allocation by court. The cost of reproducing the record shall
      be taxed as costs in the case pursuant to Chapter 27 (fees and
      costs in appellate courts and on appeal), but if either party shall
      cause material to be included in the reproduced record
      unnecessarily, the appellate court may on application filed within
      ten days after the last brief is filed, in its order disposing of the
      appeal impose the cost of reproducing such parts on the
      designating party.

Pa.R.A.P. 2155.




                                     - 22 -
J-S52008-18



       Here, the record indicates that Mr. Harpster initially filed an application

for relief on March 23, 2018, requesting that this Court order Sechrist

Construction to provide “advance payment for all challenges of [Sechrist

Construction’s] Designation of Additional Parts to be Reproduced pursuant to

Rule 2155 which are deemed to be unnecessary, duplicative, and overly

burdensome.” See Mr. Harpster’s Application for Relief, 3/23/2018, at ¶ 9.7

In that request, he did not allege that he had previously made a demand for

advance payment on Sechrist Construction pursuant to Rule 2155(a).

       On March 30, 2018, Sechrist Construction filed a response, in which it

stated that “[t]o the extent [Mr. Harpster] can identify particular exhibits that

are duplicative, [Sechrist Construction] would consider withdrawing its

designation of those exhibits to be reproduced as part of the Reproduced

Record.” See Sechrist Construction’s Response, 3/30/2018, at ¶ 3. In fact,

it even declared that, “[t]o the extent that exhibits attached to [Sechrist

Construction’s c]omplaint duplicates exhibits referenced in [Mr. Harpster’s]

designation of the record…, [it] is willing to withdraw its designation of those

documents to the extent they are duplicative.” Id. at ¶ 5. It also averred

that Mr. Harpster “did not request advance payment from [Sechrist

Construction]. … This is the first [Sechrist Construction] is learning of [Mr.
____________________________________________


7 Sechrist Construction had designated the following as additional parts of the
reproduced record: (1) all exhibits to its complaint; (2) all additional parts of
the trial transcript to make a complete copy of the trial transcript; and (3) all
of its exhibits admitted into evidence at trial. See Sechrist Construction’s
Designation of Additional Parts of Record Pursuant to Pa.R.A.P. 2154(a),
3/15/2018 (single page).

                                          - 23 -
J-S52008-18



Harpster’s] alleged objections.” Id. at ¶ 8. Further, Sechrist Construction

represented that “[i]t is specifically denied that [Mr. Harpster] has

appropriately   identified   the   exact   costs   [he]   is   requesting   [Sechrist

Construction] to advance.          Therefore, it is impossible for [Sechrist

Construction] to comply with the Rules until [he] provides a reasonable

calculation of the requested additional costs to be advanced.”          Id.    As an

exhibit to its response, Sechrist Construction attached a letter it sent that

same day to Mr. Harpster. Therein, it explained to Mr. Harpster that, “since

you have pointed out that you believe certain of those documents are

unnecessary, it is incumbent upon you to … advise [Sechrist Construction] of

the exact amount of the additional cost that the reproduction of those

additional documents will generate so that we can forward a check advancing

such costs to you pursuant to Rule 2155(a).” Id. at Exhibit A. It also asked

Mr. Harpster to “provide … a calculation of the additional costs you contend

will be incurred to produce the additional documents including an identification

of the specific documents you contend are duplicative and/or unnecessary.

Assuming you provide us with a reasonable calculation of such costs and

identify the documents, we will consider whether or not to withdraw those

designations.” See id.

      On April 12, 2018, we denied Mr. Harpster’s application for relief in a

brief, per curiam order. On June 18, 2018, Mr. Harpster filed his brief and the

reproduced record. Following briefing by the parties, Mr. Harpster filed the

August 14, 2018 application for relief currently pending before us, requesting

                                      - 24 -
J-S52008-18



that we order Sechrist Construction to reimburse him $1,014.00, for

designating allegedly unnecessary documents in the reproduced record. He

reiterates his complaints that some exhibits are duplicative, and claims that

Sechrist Construction referenced only a few pages of its exhibits in its brief.

See Application for Relief, 8/14/2018, at ¶ 5 (“The request to reproduce all

[of Sechrist Construction’s] exhibits was overly burdensome and duplicative.

To illustrate a few examples: [Mr. Harpter’s] Exhibit A incorporated [Sechrist

Construction’s] Exhibits 1, 2, & 10….”) (emphasis in original); id. at ¶ 7

(“[Sechrist Construction] requested that [Mr. Harpster] reproduce all [of its]

exhibits and referenced only 9 pages throughout its brief.”).           In this

application, Mr. Harpster does not acknowledge Sechrist Construction’s March

30, 2018 letter.

      On August 16, 2018, Sechrist Construction filed a response, claiming

that Mr. Harpster “failed to respond to counsel’s March 30, 2018 letter and

proceeded to reproduce all designated parts of the record. Had [Mr.] Harpster

responded to counsel’s March 30 letter, Sechrist [Construction] would have

had the benefit of considering whether or not to move forward with including

all parts of the additional designation and paying for the costs associated

therewith.”   See Sechrist Construction’s Response, 8/16/2018, at ¶¶ 6, 7.

According to Sechrist Construction, Mr. Harpster instead “made a unilateral

decision to include all parts and incur the cost associated therewith, which was

not a cost imposed on him by Sechrist [Construction]….” Id. at ¶ 8. Sechrist

Construction argues that “[t]his is not the procedure contemplated by the

                                     - 25 -
J-S52008-18



Rules….” Id. at ¶ 9. Mr. Harpster did not subsequently file a reply to Sechrist

Construction’s answer, or contest the allegation that he did not respond to the

March 30, 2018 letter.

      We agree with Sechrist Construction that Mr. Harpster is not due any

relief. At the outset, the record reflects that Mr. Harpster did not attempt

whatsoever to comply with Pa.R.A.P. 2155(a), or cooperate with Sechrist

Construction.   Sechrist Construction indicated its willingness to withdraw

certain documents and compromise with Mr. Harpster, but Mr. Harpster

apparently chose to ignore it.     Had Mr. Harpster responded to Sechrist

Construction, he likely could have avoided producing certain documents in the

first place. Further, pursuant to Rule 2155(a), Mr. Harpster’s initial remedy

consisted of advising Sechrist Construction that he viewed certain documents

as unnecessary and seeking for it to advance the cost of including such parts.

See Pa.R.A.P. 2155(a), supra.      In the absence of advance payment by

Sechrist Construction, Mr. Harpster should not have produced the documents

he considered duplicative and/or unnecessary. He chose not to comply with

that Rule, despite Sechrist Construction’s referring him to it. See Sechrist

Construction’s Response, 3/30/2018, at Exhibit A. Accordingly, we deny Mr.

Harpster’s August 14, 2018 application for relief.

      Order affirmed.




                                    - 26 -
J-S52008-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2018




                          - 27 -